                 Case 4:20-cv-08370-YGR Document 13 Filed 01/22/21 Page 1 of 2
                        Case 3:20-cv-08370-JCS Document 5 Filed 12/01/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-8370 JCS

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))
                                 ·                           Antioch Police Department Corporal
           This summons for(nam~ofindividualandtitle, ifany) JASON C. VANDERPOOL, individually
                              .   .         .
 was received by me on (date).           . 1/13/2021


           0 I personally served the summons on the individual at (place)
                                                                                on (date)                           ; or
          ------------------------------------
           0 I left the summons at the individual's residence or usual place of ahode with (name)
                                                                 , a person of suitable age and discretion who resides there,
          ---------------------------
           on (date)                               ' and mailed a copy to the individual's last known address; or
                       --------
           0 I served the summons on (name of individual)                                                                    , who is

            designated by law to accept service of process on behalf of (name oforganization)

            ----------·--------------- _____________ on (date)                                                      ; or

           0 I returned the summons unexecuted because                                                                           ; or

           IID(Other (specifY): 1/15/2021 @ 1:26 p-m., Service to Stephanie Lattuca, ID#4496,
         Record's Technician, Authorized Agent at the Antioch Police Department,
         300 L. Street, Antioch, CA           94509 for defendant, ANTIOCH POLICE DEPARTMENT
         CORPORAL JASON C. VANDERPOOL, individually
           My fees are$                            for travel and $                  for services, for a total of$ 55 • 00
                                  ---------                            ---------


           I declare under peoalty of petjnry that this information is true.


 Date:       1/20/2021
                                                                                            Server's signature



                                                                                        Printed name and title
                                                                  Arme Vode, Private Investigator, PI 12115
                                                                  Mercury Inve~tigations
                                                                  P.O. Box 3031
                                                                  Antioch, CA   94531
                                                                      (510) 268 9810        Server'saddress


 Additional information regarding attempted service, etc:
      See ATTACHMENT "A", attached hereto for a complete
      list of documents served
       Case 4:20-cv-08370-YGR Document 13 Filed 01/22/21 Page 2 of 2



ROBERT STOUT vs. CITY OF ANTIOCH
US NORTHERN DISTRICT COURT CASE NO.: 3:20-cv-8370 JCS

                             ATTACHMENT "A"

SUMMONS IN A CIVIL ACTION,

COMPLAINT,

STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA
  CONTENTS OF JOINT CASE MANAGEMENT STATEMENT,

STANDING ORDER IN CIVIL CASES JUDGE YVONNE ROGERS (Updated April2, 2019),

NOTICE OF ELIGIBILITY FOR VIDEO RECORDING,

CLERK'S NOTICE SETTING CASE MANAGEMENT CONFERENCE,

ORDER REASSIGNMENT CASE.
